Title: From Thomas Jefferson to Martha Jefferson Randolph, 18 October 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dear Martha 
                     
                     Washington Oct. 18. 08.
                  
                  I inclose you a letter for T. B. Randolph containing his appointment as a Cadet. but the lodgings at the Military school at Westpoint being entirely full, he cannot be recieved there till the 1st. of March. indeed he could do nothing there sooner, as their vacation begins with November & ends with February. Genl. Dearborne proposed to me yesterday a new regulation respecting the Cadets. there is to be one to each company. and he proposes that those for whom there is as yet no room at the military school shall be attached at once to the company to which they are to belong and shall proceed immediately to do duty. in this case their pay & rations would commence immediately. otherwise not till there is room for them at the school. Should we finally determine on this T.B.R. will recieve instructions to repair to some particular company. if we knew in the mean time what particular captain he would prefer, perhaps we might be able to indulge his choice.
                  Jefferson left this on Friday. he would stay Saturday & Sunday at Baltimore, and reach Philadelphia this day. while here he visited Maine’s thorn hedges, the hanging bridge, Navy yard, & Alexandria. when going to the latter I proposed to him to take a horse. but as he had never been in a sailing boat he preferred the packet. on his way down the river he took the masts of the vessels at Alexandria, which were in view, for Lombardy poplars, & at length asked the master of the packet if they were so. he will have a fortnight to sate himself with Philadelphia, before the lectures begin, which will be the 1st. of November. I am glad to hear that Benjamin’s eye is hoped not to be serious. tell Anne that my old friend Thouin of the National garden at Paris has sent me 700. species of seeds. I suppose they will contain all the fine flowers of France, and fill all the space we have for them. my affectionate love to all & most of all to yourself.
                  
                     Th: Jefferson 
                     
                  
               